The United States District Court for the Southern District of Ohio, Western Division, has certified the following question to us:
“Is Section 2745.01 of the Ohio Revised Code unconstitutional under state law thereby rendering Ohio Revised Code Section 2305.11.2 null and void?”
The certified question is answered in the affirmative on the authority of Johnson v. BP Chemicals, Inc. (1999), 85 Ohio St.3d 298, 707 N.E.2d 1107.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., dissents.